Case 1:19-cv-09038-GBD-SDA Document 47-2 Filed 07/01/20 Page 1 of 2




                 EXHIBIT B
     Case 1:19-cv-09038-GBD-SDA Document 47-2 Filed 07/01/20 Page 2 of 2
                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0048 • E: Jason@levinepstein.com

                                                                                       June 10, 2020
Via Email
Finkelstein Law Group, PLLC
Attn: Stuart Finkelstein
338 Jericho Turnpike
Syosset, New York 11791

               Re:      Antolini v. McCloskey et al
                        Case No.: 1:19-cv-09038-GBD

Dear Mr. Finkelstein:

       This law firm represents Defendants Dimur Enterprises Inc., Amy McCloskey and
Theresa Laurent (collectively, the “Defendants”) in the above-referenced action.
       We are in receipt of Plaintiff’s Rule 26(a) Initial Disclosures (“Plaintiff’s Initial
Disclosures”), dated May 30, 2020. We write with respect to deficiencies in Plaintiff’s Initial
Disclosures.

        Plaintiff’s Initial Disclosures are incomplete and incorrect for failure to properly disclose
a computation of each category of damages claimed. Plaintiff’s Initial Disclosures also failed to
disclose the documents on which each computation is based. See Fed. R. Civ. Pro. 26(a)(1)(A)(iii)
and (e).

       This letter respectfully serves as our attempt under Local Civil Rule 37.3 to meet and confer
in an effort to achieve an informal resolution of discovery disputes prior to requiring judicial
intervention through a motion to compel further response.

       We request you to please send your revised Rule 16(a) Initial Disclosures on or before June
19, 2020 in order avoid further Court intervention.

       Thank you, in advance, for your time and attention.

                                                 Respectfully submitted,
                                                         LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                         By: /s/ Jason Mizrahi
                                                             Jason Mizrahi
                                                             420 Lexington Avenue, Suite 2525
                                                             New York, NY 10170
                                                             Tel.: (212) 792-0048
                                                             Email: Jason@levinepstein.com
                                                             Attorneys for Defendants Dimur
                                                             Enterprises Inc., Amy McCloskey and
                                                             Theresa Laurent

                                                     1
